
	

115 HRES 576 IH: Reaffirming the strategic partnership between the United States of America and the country of Georgia.
U.S. House of Representatives
2017-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 576
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2017
			Mr. Poe of Texas (for himself and Mr. Gene Green of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Reaffirming the strategic partnership between the United States of America and the country of
			 Georgia.
	
	
 Whereas the United States established diplomatic relations with Georgia in 1992 following its independence from the Soviet Union in 1991;
 Whereas the year 2017 marks the 25th anniversary of the establishment of these diplomatic relations;
 Whereas Vice President Pence during his visit to Georgia on August 1, 2017, stated that the United States and Georgia are bound together by an oath of friendship and a shared commitment to the cause of freedom;
 Whereas the Georgian regions of Abkhazia and South Ossetia remain under Russian occupation, one-fifth of Georgia’s sovereign territory;
 Whereas Georgia has been a strong ally of the United States with thousands of Georgians and Americans serving side-by-side in Kosovo, Iraq, and Afghanistan;
 Whereas Georgia has provided more troops in support of combat operations in Afghanistan on a per-capita basis than any other country in the world;
 Whereas Georgia plays a key role in the Northern Distribution Network lines of communication that support NATO efforts in Afghanistan;
 Whereas investment in the exploration and development of energy to achieve independence is critical to the future stability of Georgia and all of eastern Europe;
 Whereas Georgia has long been a model for democratic principles and progress; Whereas the Government of Georgia has demonstrated its commitment in fighting corruption, developing modern state institutions, and developing market-economy institutions;
 Whereas economic reforms enacted by the Government of Georgia have resulted in strong economic growth and increased foreign investment to include investments from U.S. businesses; and
 Whereas Members of the United States Congress have voiced concerns about individuals in Georgia working to undermine commitments made to American companies: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms the commitment of the United States to support the Government of Georgia and its people;(2)reaffirms the support of the United States for Georgia’s membership into NATO;(3)remembers and honors the sacrifices of Georgian servicemembers and their families who have given their lives in the cause of freedom;(4)supports Georgia’s commitment to a peaceful resolution to the dispute with Russia and calls for the end of Russia’s occupation of Georgian sovereign territory;(5)supports Georgia’s continued commitment to institutional reforms, freedom, territorial independence and integration into Euro-Atlantic institutions;(6)supports increased economic cooperation and bilateral trade between the United States and Georgia;(7)calls for the Government of Georgia to strengthen and enforce the rule of law with regards to adhering to contractual obligations and protecting intellectual property rights;(8)calls for the Government of Georgia to demonstrate its commitment to welcome and respect freely negotiated conditions of both existing and future business investment; and(9)stands by Georgia and its people as partners and friends, and our shared vision of a free and independent Georgia.
			
